FIRST EAGLE FUNDS First Eagle High Yield Fund 1345 Avenue of the AmericasNew York, New York 10105(800) 334-2143 SUPPLEMENT DATED JANUARY 2, 2013TO PROSPECTUS DATED JULY 26, 2012 Fees and Expenses First Eagle Investment Management LLC is pleased to have extended the Fee Waiver and Expense Reimbursement Agreement benefiting First Eagle High Yield Fund as follows: First Eagle High Yield Fund The Adviser has contractually agreed to waive its management fee and/or reimburse expenses so thatthe total annual operating expenses (excluding certain items) of this Funds ClassA shares do not exceed 1.25%, ClassC shares do not exceed 2.00%, and ClassI shares do not exceed 0.80% through December31, 2013. * The information in this Supplement modifies the First Eagle High Yield Fund Prospectus dated July 26, 2012. In particular, and without limitation, the information contained in this Supplement modifies (and if inconsistent, replaces) information contained in that section of the Prospectus entitled First Eagle High Yield FundFees and Expenses.
